            Case 1:19-cv-02860-KBJ Document 13 Filed 04/24/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



   KAI BIRD,

                             Plaintiff,

                  v.                                     Civil Action No. 19-2860 (KBJ)

  UNITED STATES DEPARTMENT OF
  STATE,

                             Defendant.


                                          JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order entered on March 5, 2020, Plaintiff Kai Bird and

Defendant the United States Department of State respectfully submit the following Joint Status

Report to update the Court regarding this Freedom of Information Act (“FOIA”) litigation. The

parties report as follows:

       1.      On September 24, 2019, Plaintiff filed a Complaint alleging violations of the FOIA,

5 U.S.C. § 552, et seq. See ECF No. 1. The Complaint related to a July 2016 FOIA request seeking

“a cable sent from the US embassy in Madrid, Spain to the State Department in the time period

July 1, 1980—August 31, 1980; the cable reports on or mentions briefly the visit to Madrid of a

private citizen, William J. Casey, or ‘Bill Casey,’ who at the time was the campaign manager for

the Republican Party’s presidential nominee, Ronald Reagan.” Id. ¶ 24.

       2.      On November 4, 2019, Defendant filed an Answer responding to Plaintiff’s

Complaint. See ECF No. 6.




                                                   1
             Case 1:19-cv-02860-KBJ Document 13 Filed 04/24/20 Page 2 of 3



        2.      Defendant issued a final response letter to Plaintiff’s FOIA request on December

18, 2019, indicating that a search for records had not located the record responsive to Plaintiff’s

request.

        3.      At Plaintiff’s request, on February 3, 2020, Defendant provided Plaintiff a draft

declaration describing its searches for the responsive record. Plaintiff reviewed that information

and requested that Defendant conduct a supplemental search of the 1991 files of Edwin “Ed”

Williamson, the State Department’s Legal Advisor from 1990 to 1993.

        4.      As reported in the parties last Joint Status Report, Defendant conducted the

supplemental search requested by Plaintiff and was unable to find responsive records. Defendant

agreed to provide Plaintiff with an updated draft search declaration by April 17, 2020.

        5.      In the process of compiling its supplemental search declaration, however,

Defendant identified yet another location that might have responsive records and so initiated a

second supplemental search out of an abundance of caution.

        6.      Defendant reports that this second supplemental search involved requesting hard

copy files that were located off-site and that some of those hard copy files were not delivered

before the COVID-19-related stay-at-home orders went into effect. Thus, Defendant notified

Plaintiff’s counsel on April 17, 2020, that it has been unable to complete the second supplemental

search and will not be able to do so—or to provide an updated search declaration—until State

Department employees are able to resume work in the building.

        7.      The parties have agreed that Defendant will produce non-exempt responsive

records, if any, to Plaintiff within the 30 days after COVID-related restrictions have been lifted. In

an effort to resolve this litigation without the need for further litigation, the parties have also agreed

that Defendant will provide Plaintiff with its supplemental search declaration—to include details



                                                    2
          Case 1:19-cv-02860-KBJ Document 13 Filed 04/24/20 Page 3 of 3



of both of its supplemental searches—within the 30 days after COVID-related restrictions have

been lifted.

        In light of the above, the parties jointly propose that an additional status report be due on

or before June 4, 2020, so the parties can report to the Court on the status of this matter—including

the status of any COVID-related restrictions at the Department of State—and to propose a

recommendation for further proceedings.

Dated: April 24, 2020                         Respectfully submitted,

 /s/ Katie Townsend                           TIMOTHY J. SHEA
 Katie Townsend                               D.C. Bar No. 437437
 DC Bar No. 1026115                           United States Attorney
 Adam A. Marshall
 DC Bar No. 1029423
 THE REPORTERS COMMITTEE FOR                  DANIEL F. VAN HORN
 FREEDOM OF THE PRESS                         D.C. Bar No. 924092
 1156 15th Street NW, Suite 1020              Chief, Civil Division
 Washington, DC 20005
 Phone: 202.795.9300                          By: /s/ Diana V. Valdivia
 Facsimile: 202.795.9310                      DIANA V. VALDIVIA
 Email: ktownsend@rcfp.org Email:             Assistant United States Attorney
 amarshall@rcfp.org                           D.C. Bar # 1006628
                                              555 Fourth Street, N.W.
 Counsel for Plaintiff                        Washington, D.C. 20530
                                              (202) 252-2545
                                              diana.valdivia@usdoj.gov

                                              Counsel for Defendant




                                                 3
